 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8   KYNTREL TREVYONE JACKSON,

 9                                Plaintiff,              Case No. C18-1508-RSM-MLP

10          v.                                            ORDER ON MISCELLANEOUS
                                                          MOTIONS
11   SHAWNA PATZKOWSKI, et al.,

12                                Defendants.

13

14                           I.        INTRODUCTION AND DISCUSSION

15          This is a 42 U.S.C. § 1983 prisoner civil rights action. Currently before the Court are the

16   following: (1) Plaintiff’s “Motion to Compel and Motion for Fines and Sanctions” (dkt. # 110);

17   (2) Plaintiff’s “Motion to Expedite” (dkt. # 111); (3) Plaintiff’s “Motion to Request Address/E-

18   mail” (dkt. # 114); (4) Defendants’ “Motion to Extend Discovery and Dispositive Motion

19   Deadlines” (dkt. # 115); and (5) Plaintiff’s “Motion in Support of [Motion to Extend Deadlines]”

20   (dkt. # 119). Having considered the parties’ submissions, the balance of the record, and the

21   governing law, the Court rules as follows.

22

23




     ORDER ON MISCELLANEOUS MOTIONS - 1
 1              A. Plaintiff’s Motion to Compel

 2              Plaintiff moves for an order compelling Defendants to respond to his discovery requests.

 3   Defendants respond that Plaintiff failed to sign his discovery requests as required by Federal

 4   Rule of Civil Procedure 26(g), and therefore they are not required to respond. 1 In reply, Plaintiff

 5   indicates that he signed each page of his discovery requests and resent them to counsel for

 6   Defendants. It thus appears that the issue giving rise to the motion to compel may have been

 7   resolved. The Court, however, does not have sufficient information. Accordingly, the Court will

 8   order Defendants to file a status report regarding Plaintiff’s discovery requests, whether he has

 9   corrected the signing deficiency, and the status of Defendants’ responses.

10

11

12

13   1
         Rule 26(g) states:

14              (1) Signature Required; Effect of Signature. Every disclosure under Rule 26(a)(1) or (a)(3) and
                every discovery request, response, or objection must be signed by at least one attorney of record in
15              the attorney’s own name—or by the party personally, if unrepresented—and must state the
                signer’s address, e-mail address, and telephone number. By signing, an attorney or party certifies
                that to the best of the person’s knowledge, information, and belief formed after a reasonable
16              inquiry:

17                 (A) with respect to a disclosure, it is complete and correct as of the time it is made; and

18                 (B) with respect to a discovery request, response, or objection, it is:

                     (i) consistent with these rules and warranted by existing law or by a nonfrivolous argument
19                   for extending, modifying, or reversing existing law, or for establishing new law;

20                   (ii) not interposed for any improper purpose, such as to harass, cause unnecessary delay, or
                     needlessly increase the cost of litigation; and
21
                     (iii) neither unreasonable nor unduly burdensome or expensive, considering the needs of the
22                   case, prior discovery in the case, the amount in controversy, and the importance of the issues
                     at stake in the action.

23              (2) Failure to Sign. Other parties have no duty to act on an unsigned disclosure, request, response,
                or objection until it is signed, and the court must strike it unless a signature is promptly supplied
                after the omission is called to the attorney’s or party’s attention.



     ORDER ON MISCELLANEOUS MOTIONS - 2
 1          B. Plaintiff’s Motion to Expedite

 2          Plaintiff asks the Court to expedite ruling on his motion to compel because the discovery

 3   deadline is September 19, 2019. As discussed below, the Court extends the discovery deadline to

 4   allow for resolution in due course of his motion to compel. Accordingly, the Court will deny the

 5   motion to expedite.

 6          C. Plaintiff’s Motion Requesting the Court’s Address/E-mail

 7          Plaintiff has two witnesses who wish to submit declarations in support of his claims.

 8   Plaintiff states that the Department of Corrections has denied the witnesses’ efforts to provide

 9   their statements to him. Plaintiff asks the Court to provide an address, e-mail, or fax number for

10   the two witnesses to send their declarations to so that they can be entered on the docket.

11   Defendants did not object to this motion.

12          In the regular course, parties should only file evidence as an exhibit to a motion asking

13   the Court to make a specific ruling. Given that Plaintiff’s witnesses have been unable to provide

14   their evidence directly to him despite multiple attempts, the Court will make an exception on this

15   one occasion. Plaintiff should direct his witnesses to mail hard copies of their declarations to (1)

16   the Clerk of Court, U.S. District Courthouse, 700 Stewart Street, Seattle, Washington, 98101,

17   and (2) counsel for Defendants. Plaintiff’s witnesses should include the name of this case and the

18   case number on their submissions.

19          D. Defendants’ Motion for Extension of Time and Plaintiff’s Motion in Support

20          The parties jointly ask the Court to extend the discovery deadline to October 4, 2019, and

21   the dispositive motions deadline to November 1, 2019, to allow for resolution of the issues

22   related to Plaintiff’s written discovery and to allow Plaintiff’s deposition to take place on

23   September 23, 2019. The Court agrees that there is good cause to extend these deadlines,




     ORDER ON MISCELLANEOUS MOTIONS - 3
 1   however, it appears that more time is necessary. Accordingly, the Court will extend the current

 2   deadlines as set forth below.

 3                                        II.     CONCLUSION

 4          For the reasons discussed above, the Court ORDERS:

 5          (1)     The Court RESERVES RULING on Plaintiff’s motion to compel. (Dkt. # 110.)

 6   Within seven days of the date of this order, Defendants shall file a status report regarding

 7   Plaintiff’s discovery requests, whether he has corrected the signing deficiency, and the status of

 8   Defendants’ responses. The Clerk is directed to RE-NOTE Plaintiff’s motion to compel for

 9   September 20, 2019.

10          (2)     Plaintiff’s motion to expedite (dkt. # 111) is DENIED.

11          (3)     Plaintiff’s motion for address/email (dkt. # 114) is GRANTED.

12          (4)     Defendants’ motion for extension of time (dkt. # 115) and Plaintiff’s motion in

13   support (dkt. # 119) are GRANTED. Discovery shall be completed by November 12, 2019, and

14   dispositive motions shall be filed by December 12, 2019.

15          (5)     The Clerk is directed to send copies of this order to the parties and to the

16   Honorable Ricardo S. Martinez.

17          Dated this 12th day of September, 2019.


                                                           A
18

19                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
20

21

22

23




     ORDER ON MISCELLANEOUS MOTIONS - 4
